Citation Nr: 9921716	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected left knee 
disorder.

2.  Entitlement to a compensable evaluation for the service-
connected bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1992.

This appeal arose from a February 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
bronchial asthma, assigning it a 0 percent disability 
evaluation.  This decision also denied service connection for 
a right knee disorder.  These decisions were confirmed and 
continued by rating actions issued in July and November 1993.  
In August 1995, the veteran testified at a personal hearing; 
in December 1995, the hearing officer issued a decision which 
continued to deny the claims.  This decision was promulgated 
by a rating action issued that same month.  In September 
1996, this case was remanded for additional development.  In 
March 1997, a decision was rendered which continued to deny 
the benefits sought.  The veteran then testified at another 
personal hearing at the RO in October 1998; the hearing 
officer continued the denial in February 1999.

The veteran had also appealed the denial of service 
connection for a cyst on the roof of the mouth and the denial 
of a compensable evaluation for his service-connected 
tinnitus.  In March 1997, a rating action was issued which 
awarded a 10 percent evaluation to the tinnitus; in April 
1997, the veteran expressed satisfaction with this evaluation 
in April 1997.  In this same statement, he indicated that he 
no longer wished to pursue the claim for service connection 
for a cyst in the mouth.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995). United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's right knee disability is not etiologically 
related to the service-connected left knee disorder.

2.  Between June 24, 1992, the date of the award of service 
connection for bronchial asthma, and October 7, 1996, the 
date of the change in the criteria governing the evaluation 
of respiratory disorders, the veteran's service-connected 
bronchial asthma was manifested by mild symptoms, to include 
a chronic cough.

3.  Subsequent to October 7, 1996, the veteran's service-
connected bronchial asthma was manifested by FEV-1 of 90 
percent and FVC of 90 percent.



CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not proximately 
due to or the result of the service-connected left knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.310(a) (1998).

2.  The criteria for a compensable evaluation for the 
service-connected bronchial asthma between June 24, 1992 and 
October 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 6600 (1996).

3.  The criteria for a compensable evaluation for the 
service-connected bronchial asthma subsequent to October 7, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 
6600 (1996); 38 C.F.R. 4.31, Code 6600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right knee disability as secondary to 
the service-connected left knee disorder

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

According to the service medical records, the veteran 
complained of knee pain on March 2, 1989 following a 
motorcycle accident.  The right knee displayed medial 
collateral tenderness on palpation and slight swelling.  The 
assessment was knee pain.  No further mention of right knee 
complaints was made during service.

During a VA examination conducted in August 1992, the 
veteran's right knee was not examined, nor did he offer any 
complaints about his right knee.  

The veteran testified at a personal hearing in August 1995.  
He stated that he had incurred bilateral knee injuries in 
service at the time of a motorcycle accident.  However, he 
said that this knee was not much of a problem now.

VA examined the veteran in September 1995.  He claimed that 
he was intermittently symptomatic, with episodes of pain and 
stiffness.  Range of motion was from 0 to 140 degrees, and 
the knee joint was without redness, heat or swelling.  There 
was no tenderness or instability present.  The McMurray's 
test and the x-ray were both negative.  The diagnosis was 
right knee pain without history of injury, intermittent.  The 
examination was without significant abnormal findings.  

The veteran was examined by VA in February 1997.  The 
examiner noted that the entire claims file and the 
instructions of the remand had been reviewed.  The veteran 
stated that he had no more than slight pain in the right 
knee, as well as a feeling of stiffness.  His gait was 
unremarkable and he reported no give way of the right knee.  
Range of motion was from 0 to 140 degrees, with only slight 
subjective discomfort on full flexion of the knee joint.  
There was no redness, heat or swelling present.  There was no 
tenderness to palpation and no instability.  The McMurray's 
test was negative and there was no quadriceps atrophy.  He 
was able to walk on his heels and toes; he was able to squat 
and arise easily.  At this time, the examiner saw no 
etiological relationship between the right knee complaints 
and the service-connected left knee disability.  An MRI was 
then performed, which revealed a horizontal linear tear of 
the posterior horn of the medial meniscus.  Following this 
test, the examiner stated "...I feel there is no evidence of 
any etiological relationship between service-connected left 
knee and right condition..."

The veteran then testified at a personal hearing in October 
1998.  He stated that at the time of the motorcycle accident 
in service, only injuries to the right hand, upper left lower 
extremity and right shoulder had been noted.  He then said 
that he had slipped and fallen inservice, injuring his right 
knee.

After a careful review of the evidence of record, it is found 
that entitlement to service connection has not been 
established.  A review of the service medical records 
indicated that he was seen on one occasion in service for a 
complaint of right knee pain.  However, it is found that that 
complaint was acute and transitory in nature and did not 
result in the development of a chronic right knee disorder.  
This conclusion is supported by the objective evidence which 
showed no further complaints concerning this knee joint 
between March 1989 and his date of discharge in June 1992.  
Significantly, he did not report any problems with his right 
knee at the time of the August 1992 VA examination.  Thus, it 
is determined that the one injury complained of in service 
did not result in the development of a chronic knee disorder.  
Finally, the veteran, as a layperson, is not competent to 
state that such a chronic knee disorder developed because of 
this injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Despite the fact that the veteran has not established 
chronicity, the claim could still be granted on this basis 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.  The evidence in this case, which included an 
indication in service of an injury to the right knee, as well 
as the veteran's testimony concerning continuing 
symptomatology after his separation, does not include a 
competent opinion relating the veteran's present knee 
condition (diagnosed as a tear of the posterior horn of the 
medial meniscus) to that symptomatology.  Clearly, medical 
expertise would be needed to relate his present condition to 
his claimed post service symptoms.  However, no such opinion 
has been proffered in this case.  

Finally, the veteran has alleged that his right knee disorder 
is directly related to his service-connected left knee 
disability, and should therefore be service-connected on a 
secondary basis.  However, a VA examiner, after an extensive 
review of the entire claims folder, rendered an opinion that 
there was no etiological relationship between the service-
connected left knee disability and his right knee disorder.  
Therefore, there is no evidence which would support a finding 
of entitlement to service connection on a secondary basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disorder.


II.  Entitlement to a compensable 
evaluation for the service-connected 
bronchial asthma

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for bronchial asthma, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also noted that retroactive application of the revised 
regulations prior to October 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the bronchial asthma prior to October 7, 1996 
must be evaluated utilizing the older criteria, while 
impairment arising from this disorder after October 7, 1996 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran, given his particular 
disability picture.

According to the criteria in effect prior to October 7, 1996, 
a noncompensable evaluation is assigned to mild asthma, 
manifested by a slight cough, dyspnea or a few rales.  A 10 
percent evaluation required moderate bronchial asthma, 
manifested by considerable night or morning cough, slight 
dyspnea on exercise or scattered bilateral rales.  38 C.F.R. 
Part 4, Code 6600 (1996).

Subsequent to October 7, 1996, in order to justify a 10 
percent evaluation, there must be evidence of FEV-1 of 71 to 
80 percent, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66 to 80 percent predicted.  38 C.F.R. Part 4, Code 6600 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The pertinent evidence of record included a VA examination 
conducted in August 1992.  This examination noted that his 
respiratory system was normal.  The diagnosis was bronchial 
hyper-reactivity with chronic bronchitis.  

The veteran was treated by VA on an outpatient basis between 
April and December 1994.  He complained of headaches, 
congestion, drainage and a productive cough.  The impression 
was allergic rhinitis and sinusitis.  On April 29, a chest x-
ray showed no evidence of acute disease.  He indicated that 
he got dyspnea on exertion.  His lungs were normal with quiet 
breathing; on forced expiration, there was a brief wheeze and 
brief coughing.  The assessment was question of asthma, 
question of psychogenic cough.

VA examined the veteran in September 1995.  At the time of 
this examination, he had no symptoms.  When he does have 
symptoms, he stated that they included shortness of breath, 
wheezing and coughing.  He was not in acute distress during 
the examination.  His chest was symmetrical in expansion and 
was clear to auscultation.  He described having monthly 
flare-ups, which consisted mostly of a dry cough with 
occasional sputum.  A spirometry was normal and a chest x-ray 
showed no acute disease.  The assessment was bronchial 
asthma.

The veteran was afforded a VA examination in February 1997.  
His chest x-ray showed clear lungs.  He complained of a 
longstanding chronic cough.  At the time of a 1992 
examination in service, pulmonary function tests showed FVC = 
5.39 L at EV1 = 4.12 L which is 81 percent of FVC.  FEF was 
54 percent of normal.  His chief complaint was of a cough 
which was worse in cold and damp weather.  He indicated that 
he works around jet fuel, which causes him to cough.  It was 
noted that he coughed throughout the examination; there was 
no time period longer than two minutes when he was not 
coughing.  This cough was a hacking, paroxysmal-type cough 
which was not productive of sputum.  His lungs were clear, 
without rales or rhonchi.  However, when he was asked to do 
forced expiration, he had a paroxysm of coughing.  The record 
displayed a history of hyperreactive airways since 1984.  
There was no sputum and his face and nails were dusky and 
cyanotic.  His pulmonary function tests (PFT) were normal 
(FVC was 83.9 percent of predicted and his FEV-1 was 87.2 of 
predicted).  The diagnosis was hyperreactive airways; he was 
noted to be distressed by paroxysms of hacking cough, which 
were precipitated by cold, exercise, and exposure to volatile 
fuels.  The examiner noted that he was surprised at the 
normal PFT's in face of what appeared to be a "real" cough.  
The examiner commented that provocative tests and a 
bronchoscopy might be needed in order to ascertain a cause 
for his cough.

Another VA examination of the veteran was performed in August 
1997.  Arrangements were made to have mecalyl provocative 
testing done at the Biloxi VA Medical Center (however, this 
testing was not completed).  He indicated that jogging and 
working in the garden caused coughing, lightheadedness and 
shortness of breath.  He stated that he took no medication 
for his complaints.  The objective examination noted that he 
coughed continuously.  There were no wheezes, rhonchi or 
rales.  There was good expiratory outflow and inflow.

The veteran was treated by VA on an outpatient basis between 
December 1994 and February 1998.  In December 1994, he 
reported a long history of exertional/emotional cough.  His 
lungs were normal with quiet breathing; forced exhalation was 
prolonged with brief wheezes and an immediate cough.  On 
September 22, 1997, he complained of a cough with sputum and 
spells of wheezing.  Scattered wheezes were present on forced 
expiration.  The diagnosis was episodic dyspnea and 
coughing-the examiner suspected asthma with prominent cough 
symptoms.  On February 17, 1998, he was noted to have 
episodic asthma, which might be related to reflux.

The VA examined the veteran in May 1998.  The examiner noted 
that for some reason provocative tests were not done.  
However, extensive PFT's were done on May 15, 1998, which 
showed normal spirometry and normal diffusion studies.  He 
was constantly coughing, which was non-productive.  His lungs 
were clear with no wheezing and no rales or rhonchi.  His 
airflow was quite good.  When he was forced to exhale, he 
would cough.  The FVC was 5.61 L (90 percent of predicted) 
and FEV-1 was 4.25 L (90 percent of predicted).  He did have 
a high alveolar arterial oxygen gradient.  

The veteran testified at a personal hearing in October 1998.  
He stated that he has asthmatic attacks three to four times 
per month.  He noted that exertion and exercise would bring 
on attacks.  He used an inhaler, which helped to alleviate 
his attacks.

After a careful review of the evidence of record, it is found 
that a compensable evaluation between June 24, 1992 and 
October 7, 1996 under the old rating criteria is not 
warranted.  This evidence did not show that he had a 
considerable morning or night cough, slight dyspnea on 
exercise, or scattered bilateral rales.  Rather, the VA 
examinations conducted in August 1992 and September 1995 
noted no symptoms at the time he was examined.  However, it 
was noted that, when he was symptomatic, he suffered from 
shortness of breath, wheezing and coughing.  The objective 
examinations were within normal limits.  Clearly, this 
evidence does not suggest that he suffered from a moderate 
degree of disability during this time period.

The evidence of record also does not show that a compensable 
evaluation under either the old or the new rating criteria is 
justified subsequent to October 7, 1996.  Again, the evidence 
does not show that he suffers from a moderate degree of 
disability.  The objective examinations had demonstrated that 
he had a non-productive cough during the interviews.  
However, his lungs were clear, without evidence of wheezes, 
rales or rhonchi.  In fact, his airflow was noted be quite 
good.  Thus, a 10 percent evaluation pursuant to the old 
rating criteria is not warranted.  Nor is a compensable 
evaluation warranted under the new rating criteria.  This 
evidence did not show FEV-1 of 71 to 80 percent of predicted 
or FEV-1/FVC of 71 to 80 percent of predicted.  Rather, the 
most recent VA examination performed in May 1998 showed FVC 
and FEV-1 of 90 percent each.  Therefore, the evidence does 
not support a finding of entitlement to a compensable 
evaluation for the service-connected bronchial asthma.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bronchial asthma from 
June 24,1992 to October 7,1996 under the old rating criteria, 
or under either the old or the new rating criteria subsequent 
to October 7, 1996.


ORDER

Service connection for a right knee disability is denied.

A compensable evaluation for the service-connected bronchial 
asthma from June 24, 1992 to October 7,1996 is denied.

A compensable evaluation for the service-connected bronchial 
asthma subsequent to October 7, 1996 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

